Citation Nr: 1504560	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  14-24 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. §§ 1310 and 1318, accrued benefits, and nonservice-connected death pension benefits.

2.  Entitlement to accrued benefits.

3.  Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310.

4.  Entitlement to DIC benefits under 38 U.S.C. § 1318.

5.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to June 1974.  He also had eight prior years of service, which have yet to be confirmed.  The Veteran was a recipient of the Purple Heart Medal.  He died in July 2000.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of entitlement to service connection for the cause of the Veteran's death, entitlement to DIC benefits, and entitlement to a nonservice-connected death pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  Upon remand, the appellant will be notified if further action on her part is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant was married to the Veteran at the time of his death in July 2000.

2.  The Veteran and the appellant did not continuously cohabitate throughout their marriage as a result of a separation procured by the Veteran, without the fault of the appellant.

3.  The Veteran did not have any pending claims at the time of his death.


CONCLUSIONS OF LAW

1.  The appellant is recognized as the Veteran's surviving spouse for the purposes of entitlement to DIC benefits under 38 U.S.C. §§ 1310 and 1318, accrued benefits, and nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101(3), 103, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.50, 3.55 (2014).

2.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the question of the appellant's status as the Veteran's surviving spouse, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these specific VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

As to the accrued benefits claim, the Board finds that the VCAA's notice and duty to assist provisions are not applicable because, as discussed below, there is no legal basis for the appellant's claim.  Accordingly, no further notification and/or assistance is required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004).

II.  Appellant's Status as Veteran's Surviving Spouse

The Veteran served on active duty from September 1956 to June 1974 with 8 years of prior military service (the dates and nature of which have not yet been confirmed).  He died in July 2000.  The evidence of record shows that the Veteran and the appellant were married in May 1956; they never divorced.  The appellant has submitted claims of entitlement to DIC benefits under 38 U.S.C. §§ 1310 and 1318, accrued benefits, and nonservice-connected death pension benefits.  The claims were initially denied as a matter of law based on VA's finding that, because the Veteran and the appellant did not continuously cohabitate throughout their marriage, the appellant may not be recognized as the surviving spouse of the Veteran for the purposes of seeking VA death benefits.

VA death benefits, including DIC and death pension, are payable to a veteran's surviving spouse. 38 U.S.C.A. §§ 1310, 1541 (West 2014).

Generally, to be recognized as a surviving spouse for the purpose of establishing entitlement to VA benefits, an appellant must be a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that under 38 C.F.R. § 3.53(b), the "continuous cohabitation" requirement is met if separation was "procured" by the Veteran without fault of the surviving spouse, and that a separation by mutual agreement, without an intent to desert, does not break the continuity of cohabitation.

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of a veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

The Court of Appeals for Veterans' Claims (Court) has determined that 38 U.S.C.A. §101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with a veteran when there has been a separation.  The spouse must not only be free of fault at the time of the separation, but it must be found that the separation "was due to the misconduct of, or procured by, the veteran."  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

In this case, the appellant reported that she and the Veteran lived together from the date of their marriage in May 1956 until the Veteran's deployment to the Republic of Vietnam in 1967.  See the appellant's statement dated March 2011.  She contends that the Veteran did not return to their marital home after he returned from Vietnam; rather, he reenlisted and returned to Germany.  Id.  The appellant maintains that she did nothing to make the Veteran abandon her.  Id.  She stated that there was too much strain on their relationship after the Veteran returned from Vietnam, as a result of his posttraumatic stress disorder.  See the VA Form 9 dated July 2014.  She stated that the Veteran sent her $100 per month until 1981.  See the appellant's statement dated March 2011.  The appellant and the Veteran did not resume living together, but they never divorced.  Id.  She also reports that she has not held anyone else out as her spouse since her marriage to the Veteran.  Id.

With regard to fault, there is no evidence to show that the appellant was at fault in the marital separation.  She indicated that the Veteran abandoned her.  The fault/absence-of-fault issue is to be based on an analysis of the conduct at the time of separation.  In this case, there is no conflicting evidence of record; the record only shows that the Veteran abandoned the appellant, never returning to their marital home after returning from a deployment in the Republic of Vietnam.  To the Board's knowledge, the appellant has not made any inconsistent statements as to that assertion.  Rather, she has maintained that the separation was unexpected.  See the appellant's statement dated March 2011.  She never relocated from Santa Cruz, California, or held out another person as her spouse.  None of these findings are contradicted anywhere in the record.  Her statements are therefore to be accepted pursuant to 38 C.F.R. § 3.53(b).  Given the foregoing, the Board finds that the appellant was not at fault in the separation.

As for the issue of whether the Veteran committed misconduct that caused the separation, the evidence indicates that the Veteran abandoned his marriage.  All of the evidence of record shows that the Veteran failed to return to the marital home.  The appellant indicated that she kept the Veteran informed of her location and he sent her some financial support until 1981; however, he never resumed cohabitation with the appellant.  There is no contrary evidence of record.  Given the foregoing, the Board finds that the Veteran abandoned the appellant, that he committed misconduct that caused the separation, and that the continuity of the cohabitation must be considered as not having been broken.  38 C.F.R. § 3.53(b).

Accordingly, the appellant meets the continuous cohabitation requirements for recognition as the Veteran's surviving spouse for purposes of eligibility for VA benefits.  Thus, resolving all doubt in her favor, the Board finds that the evidence is at least in equipoise, and recognition of the appellant as the surviving spouse of the Veteran for the purpose of receiving VA benefits is warranted.  38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54.

III.  Accrued benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In this matter, the appellant has not made any specific contentions regarding entitlement to accrued benefits.  The claims file does not contain documents that could be construed as a formal or informal claim for benefits that were filed prior to the Veteran's death, but not adjudicated.  Therefore, the Board finds that there was no pending claim at the time of the Veteran's death.

As the Veteran had no claims pending at the time of his death, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).


ORDER

Recognition of the appellant as the Veteran's surviving spouse for purposes of entitlement to DIC benefits under 38 U.S.C. §§ 1310 and 1318, accrued benefits, and nonservice-connected death pension benefits is granted.

Entitlement to accrued benefits is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that remaining claims on appeal must be remanded for further development.

Initially, the Board notes that the record contains three DD-214s for the Veteran, which demonstrate that he had active duty service from May 1956 to June 1974.  Notably, the DD-214 for the period of active duty commencing in May 1956 indicates that the Veteran had eight years and eight months of prior military service.  The nature and dates of this prior service has yet to be confirmed by the RO.  Additionally, the Veteran's service personnel records and service treatment records currently of record appear to be incomplete.  Thus, upon remand, the Veteran's complete service records must be obtained.

The Board also notes that the RO conducted a Social Security Administration (SSA) inquiry as to the appellant; however, no such inquiry was conducted with respect to the Veteran.  Accordingly, upon remand, the RO should determine whether the Veteran was in receipt of SSA benefits and, if so, attempt to obtain his SSA records, as these records are potentially pertinent to the pending claims.

In addition, the appellant and her representative have suggested that the Veteran may have sought medical treatment with TRICARE or VA treatment providers following his military discharge.  However, no TRICARE or VA treatment records are contained in the claims file.  The Board notes that TRICARE is a federal program operated by the Department of Defense for retirees and dependents.  Thus, the Board finds that the RO must attempt to obtain said records.

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's complete active duty service and to obtain his complete service treatment records and service personnel records.  

2. Obtain from the Social Security Administration copies of any decision addressing the Veteran, as well as, the medical records used in support of said decision(s).

3. Obtain all VA treatment records for Veteran.  
4. Obtain all TRICARE records for the Veteran.

5. Then, readjudicate the appeal.  If the benefits sought are not granted, furnish the appellant and her representative with a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


